Supplement dated June 16, 2011 to the Class J Prospectus for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. FUND SUMMARIES D IVERSIFIED I NTERNATIONAL F UND Add the following under the Performance heading, just above the Total Returns as of December 31 each year heading: Effective June 30, 2011, the benchmark will change. The Investment Advisor and Sub-Advisor believe the MSCI EAFE Index NDTR D is more widely used for funds in the foreign large blend category than the MSCI ACWI Ex-US Index. Add the following to the Average Annual Total Returns table: Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years MSCI EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% 2.46% 3.50% G OVERNMENT & H IGH Q UALITY B OND F UND Effective July 1, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following:  Greg L. Tornga (since 2011), Head of Fixed Income and Portfolio Manager I NCOME F UND Effective July 1, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following:  Greg L. Tornga (since 2011), Head of Fixed Income and Portfolio Manager I NTERNATIONAL G ROWTH F UND On June 14, 2011, the Board of Directors of Principal Funds, Inc. approved the acquisition of the assets of the International Growth Fund by the Diversified International Fund. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of International Growth Fund tentatively scheduled for October 3, 2011. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date shareholders of International Growth Fund in August 2011. If shareholders approve this proposal, the acquisition is expected to occur on or about October 14, 2011. S HORT -T ERM I NCOME F UND Effective July 1, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following:  Greg L. Tornga (since 2011), Head of Fixed Income and Portfolio Manager ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS Throughout the table, delete the row labeled Securities Lending Risk and related explanatory text. For the LargeCap S&P 500 Index Fund, for the row labeled Management Risk, delete Not Applicable and substitute Non-Principal. MANAGEMENT OF THE FUNDS The Sub-Advisors Effective July 1, 2011, in the section for Edge Asset Management, Inc., add the following: Greg L. Tornga joined Edge in 2011. Previously, Mr. Tornga worked at Payden & Rygel Investment Management in Los Angeles. He earned a bachelors degree from the University of Michigan and an MBA from the Argyros School of Business at Chapman University. Mr. Tornga has earned the right to use the Chartered Financial Analyst designation. In the section for Montag & Caldwell, delete the second paragraph and replace with the following: M&C is the sub-advisor for a portion of the assets of the LargeCap Growth Fund II. 2
